                           Case 2:19-cv-02705-SMB Document 28-2 Filed 09/17/20 Page 1 of 2



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13                       IN THE UNITED STATES DISTRICT COURT
                     14                                FOR DISTRICT OF ARIZONA
                     15    Government Employees Insurance Co.,         NO. CV-19-2705-PHX-SMB
                           GEICO Indemnity Co.; GEICO General
                     16    Insurance Company and GEICO                 JUDGMENT IN A CIVIL CASE
                           Casualty Co.,
                     17
                                                 Plaintiffs,
                     18
                           v.
                     19
                           Advantage Auto Glass, L.L.C. and
                     20    Jeremy Solheim,
                     21                          Defendants.
                     22
                     23
                                    On _______________________, the Court considered the motion by Plaintiffs
                     24
                          Government Employees Insurance Company, GEICO Indemnity Company, GEICO
                     25
                     26   General Insurance Company, and GEICO Casualty Company (collectively, “Plaintiffs” or

                     27   “GEICO”), pursuant to the terms of the Order of Settlement entered by this Court [Dkt.
                     28
                          26], for entry of a judgment against Advantage Auto Glass, LLC, Jeremy Solheim, Amie

                          9184066
                           Case 2:19-cv-02705-SMB Document 28-2 Filed 09/17/20 Page 2 of 2



                      1   Solheim, Solheim Solutions, LLC, Assured Auto Protection, LLC, and Cine-Glass, LLC
                      2
                          (collectively the “Solheim Parties”).
                      3
                                    After considering the papers submitted in connection with the motion, the papers
                      4
                      5   on file in this action, and the authorities cited,

                      6             IT IS ORDERED AND ADJUDGED that:
                      7
                                    Judgment be entered against the Solheim Parties, jointly and severally, in the
                      8
                          amount of $250,000.00.
                      9
                                    IT IS FURTHER ORDERED that:
                     10
                     11             This judgment shall bear interest at the post-judgment interest rate of _____% per
THORPE SHWER, P.C.




                     12   annum (pursuant to 28 U.S.C. § 1961), from the date of the entry of this judgment until
                     13
                          the judgment is paid in full.
                     14
                                    IT IS SO ORDERED.
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                         2
                          9184066
